The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayase et al. EP 2087871 in view of Hermansson et al. US 20070239131.

As to claims 1-5, 14-16, 19, and 20, Hayase teaches a disposable pull-on diaper 1 comprising: an absorbent main body 11 comprising a liquid pervious topsheet, a liquid , longitudinally opposing front A and back B waist panels, and a crotch panel C between the waist panels (Figure 2), at least one leg elastic material 25 disposed in proximity to each of said side edges and extending generally longitudinally along said side edges (Figure 2); a ring-like elastic belt 22 comprising a front belt portion and a back belt portion joined to each other at side seams 44, each of the front belt portion and back belt portion has transversely extending proximal and distal edges, the distal edge of the elastic belt defines a waist opening, the proximal edge being located closer than the distal edge relative to the crotch panel of the absorbent main body, each of the front belt portion and back belt portion has a central panel, 
wherein, the elastic belt 71 comprises a belt substrate layer  and a plurality of waist elastic strands  51 and a plurality of side panel elastic strands 71a each extending in the transverse direction and attached to the belt substrate layer; 
wherein the waist elastic strands 24 (Figure 3) are disposed in proximity to the distal edge and the side panel elastic strands 23a are disposed at least in the left and right side panels A1, A2, B1, B2, and wherein the elastic belt  has a stretched waist circumferential length and a free-state waist circumferential length; 
wherein, the central panel of the front belt portion is joined to the front waist panel of the absorbent main body, the central panel of the back belt portion is joined to the back waist panel of the absorbent main body, and the proximal edge of the respective left and right side panels A1, A2 of the front belt portion and the back belt portion together 
Hayase does not specifically teach the claimed leg elastic and leg opening lengths or the ratio of the front and back panels.  However, the pull-on garments disclosed in the cited prior art documents are thus suitable for as "small-sized" pull-on garments and therefore for small babies. It follows that even if the leg opening length is not explicitly disclosed, in order to be suitable for small-sized infants they must have a certain leg opening length, and thus the claimed one. It follows that the available prior art documents implicitly disclose the leg opening length, which must be as claimed in claim 1 "said leg opening length is from about 250 mm to about 300 mm."   Additionally, it is however not sufficiently disclosed how to measure the lengths in free-state or stretched-state, it follows that those parameters cannot be taken into account for assessing the novelty of the claims. 
Hayase teaches the present invention substantially as claimed.  However, Hayase does not teach the difference between the  longitudinal length the back belt portion and the longitudinal length of the respective side panels of the front belt portion (Figure 20).  Hermansson teaches the rear portion of the pull-on garment is longer than the front portion for the benefit of improved leakage security (paragraph 0011).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the article of Hayase with a rear portion having a longer longitudinal length than the front portion for the benefit that Hermansson teaches. 

As to claim 7, the plurality of side panel elastic strands 23a are disposed only in the left and right side panels of the front and back belt portion (Figure 20). 

As to claim 8, the waist elastic strands 24 and side panel elastic strands 23a are disposed at a different interval in the longitudinal direction (Figure 20).

As to claim 9, the front belt portion is folded over to overlap at 21B a wearer-facing surface of the absorbent main body (Figure 3).

As to claim 10, the back belt portion is folded over to overlap at 21B a wearer-facing surface of the absorbent main body (Figure 3, paragraph 0021 page 5).

.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9592163.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application substantially overlap the claims of the patent.  The claims of the patent do not set forth a specific difference in the longitudinal length of the front and back belt portions. One having ordinary skill in the art would be able to determine through routine experimentation the belt lengths for the front and back belts in order to size the absorbent article for a certain application, such as infants or adults.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10265221 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application substantially overlap the claims of the patent.  The claims of the patent do not set forth a specific difference in the longitudinal length of the front and back belt portions. One having ordinary skill in the art would be able to determine through routine experimentation the belt lengths for the front and back belts in order to size the absorbent article for a certain application, such as infants or adults.
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781